Citation Nr: 1113950	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back injury.

2.  Entitlement to service connection for a low back injury.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had an initial period of active duty training (ACDUTRA) from March to October 1972 with a subsequent period of active service from June 1976 to January 1977.  The Veteran also had a period of service in the Florida Army National Guard from February to November 1991, along with a period of active service in the Army Reserves from October 1994 to August 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of February 2008 and February 2009 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran requested a Central Office hearing in connection with his new and material evidence claim.  The hearing was scheduled for February 2011, but in January 2011, the Veteran's representative notified VA in writing that the Veteran entered hospice and would be unable to attend the hearing.  Accordingly, the Board will process the Veteran's claim as though his request for a hearing was withdrawn.  38 C.F.R. § 20.704(d) (2010).

The issues of (1) entitlement to service connection for a back injury; and (2) entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back injury in March 1973.  The Veteran did not appeal this decision; therefore, it is final.

2.  The RO also denied the Veteran's attempts to reopen a service connection claim for a back injury in October 1992, October 1994, and March 1995.  The Veteran appealed these decisions, but in April 1998, withdrew his appeal on the issue.  Therefore, these decisions are final.

3.  The evidence received subsequent to the RO's March 1995 rating decision denying service connection for a back injury, includes VA and private treatment records, service treatment records, and lay statements; this evidence raises a reasonable possibility of substantiating the service connection claim for a back injury.


CONCLUSIONS OF LAW

1.  The RO's March 1973 rating decision denying service connection for a back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).

2.  The RO's October 1992, October 1994, and March 1995 rating decisions denying the attempt to reopen service connection for a back injury are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).
  
3.  New and material evidence has been presented since the March 1995 rating decision denying service connection for a back injury; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed back disability is related to service.  By way of history, the RO originally denied service connection for a back injury in March 1973 on the grounds that no such disability was shown by the evidence of record.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.  Therefore, this decision is final.

The Veteran sought to reopen his service connection claim for a back injury in September 1992.  The RO denied the Veteran's claim in an October 1992 decision on the grounds that the claim was previously denied because no such disability was shown by the evidence of record.  The Veteran was notified of this decision and filed a timely notice of disagreement (NOD).  The RO issued a statement of the case (SOC) and the Veteran timely perfected an appeal on this issue.  He also requested a hearing before a decision review officer (DRO).  The hearing was scheduled and subsequently held in October 1993 and following this hearing, the DRO issued a decision in January 1994.

In particular, the DRO appeared to reopen the Veteran's service connection claim for a back disability, noting that additional service treatment records (STRs) received showed a diagnosis of a lumbar spine contusion.  Subsequent post-service treatment records revealed a possible herniation of L4-5.  According to the DRO, however, "the veteran still does not establish the condition as occurring while on duty under the pertinent laws required for recognition of service connection."  Subsequent rating decisions and supplemental statements of the case (SSOCs) issued thereafter found that the Veteran failed to submit new and material evidence sufficient to reopen his service connection claim for a back injury.  See October 1994 and March 1995 confirmed rating decisions; November 1996 and March 1998 SSOCs.

In April 1998, the Veteran submitted a signed written appeal election status form in which he effectively withdrew his claim of entitlement to service connection for a back injury.  In particular, the Veteran indicated that he was satisfied with his appeal except for a service connection claim for a right wrist injury.  A notation on this election status form from the DRO indicated that the "only issue on appeal is s/c [service connection] for right wrist."  Accordingly, the Board finds that the Veteran's service connection claim for a back injury was withdrawn and, therefore, the October 1992, October 1994, and March 1995 rating decisions are final.

The Veteran attempted to reopen his service connection claim for a back injury in October 2007.  In December 2007, the Veteran was advised that his service connection claim for a back injury was previously denied in March 1973 because "this condition was not shown by the evidence of record."  The Veteran was advised to submit evidence which related to this fact.  He was also instructed to submit evidence showing that a back injury existed from service to the present time.  The RO denied the Veteran's attempt to reopen in the February 2008 rating decision currently on appeal.  In particular, the RO determined that the Veteran failed to submit new and material evidence.  The Veteran was notified of this decision and timely perfected this appeal.

With a claim to reopen filed on or after August 29, 2001, such as this, "new" evidence is defined as evidence not previously submitted to agency decision-makers and "material" evidence as evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial and must raise a reasonable probability of substantiating the claim.  Id.

A change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 (2009).  The Veteran's current claim of service connection for a back injury is based on the same factual basis that was of record when the previous claim was last decided on the merits.  Thus, new and material evidence is necessary to reopen the claim.

Associated with the claims file is a VA Compensation and Pension (C&P) examination report dated November 1995.  The Veteran reported sustaining a whiplash injury to his neck and back in the 1970s.  He also reported having progressive neck and back pain over the years.  The impression was degenerative joint disease (DJD) of the lumbar spine, among other conditions.

A Medical Board Report dated July 1996 revealed that the Veteran had lumbar spine discomfort and decreased range of motion.  An L4-5 traction spur indicative of some mild instability was also found.  The impression was "milder" degenerative disc disease (DDD) at L4-5, among other conditions.  The Veteran was recommended for a Physical Evaluation Board (PEB) examination.  The PEB examination was performed in August 1996 and the Veteran reported subjective complaints of recurrent back pain at that time.  A notation on the examination report diagnosed the Veteran as having back pain "? 2nd to cervical pain which is being evaluated."  
     
The Veteran was placed on a physical profile in October 1996 as a result of DDD of the lumbar spine, among other conditions.  That same month, the PEB report found the Veteran to have DDD of "multiple sites."  A notation on the report indicated, however, that the DDD was "not the result of a slip and fall injury."  See October 1996 PEB report.  The Veteran was medically separated from the Army Reserves in January 1997.

Follow-up x-rays performed at a VA medical facility in January 2005 showed evidence of advanced DDD at L5-S1.  In August 2007, the Veteran was afforded x-rays of the lumbar spine after reporting subjective complaints of low back pain.  The x-rays were interpreted to show evidence of moderately severe degenerative changes with sclerosis at L5-S1.  Clinical correlation was recommended to exclude an active inflammatory process.

The Veteran also submitted a statement in support of his claim dated April 2008 in which he stated that he first injured his back in September 1972 during his initial period of active duty training.  By his account, he continued to receive treatment for his back in 1974, 1977, and 1994.  The Veteran further stated that he injured his low back in service, was "continually" treated for residuals of his injury while on active duty, and experienced recurring low back problems "to this day."

Magnetic resonance imaging (MRI) of the lumbar spine taken at a VA medical facility in September 2008 was interpreted to reveal mild scoliosis of the lumbar region with at least moderate spondylosis (incompletely visualized).    

VA administered a C&P examination in March 2009.  According to the Veteran, he injured his low back in 1976 and experienced ongoing pain since that time.  The examiner reviewed the Veteran's claims file and noted that he injured his back in September 1972 after falling down the stairs.  He was also treated for lumbosacral strain in August 1983.  X-rays of the Veteran's lumbar spine taken during the examination were interpreted to show evidence of marked DDD at L5-S1.  In the examiner's opinion, the Veteran's low back condition was not caused by or the result of an injury sustained in service 37 years ago.  Specifically, the examiner found no objective evidence detailing a continuity of care or a chronicity of condition. 

Presuming the credibility of the evidence for the sole purpose of determining whether the claim of entitlement to service connection for a back injury should be reopened, the Board concludes that the evidence described above constitutes new and material evidence sufficient to reopen the Veteran's claim.  In this regard, STRs and VA medical records, as well as lay statements show evidence of a chronic back disability.  This evidence also suggests a continuity of symptoms since service.  Thus, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a back injury has been presented; to this extent, the appeal is reopened.


REMAND

The Board notes that the Veteran's case has been advanced on the docket and that he now resides at a hospice facility.  The Board regrets that the posture of the case requires that it be remanded for additional development at this time.



Back Injury

Service treatment records (STRs) associated with the claims file showed that the Veteran was afforded a clinical evaluation and physical examination in January 1972 prior to entering service.  The clinical evaluation was essentially normal and no back abnormalities were found.  The Veteran subsequently sustained a contusion to his lumbosacral spine in September 1972 after falling down the stairs.  The Veteran was honorably discharged in October 1972 after failing to meet enlistment medical standards.

In October 1973, the Veteran was afforded a clinical evaluation and physical examination prior to entering the Army Reserves.  The clinical evaluation was normal and no back abnormalities were found.  In November 1976 (during a period of active service), the Veteran reported having neck and back pain.  A physical examination of the Veteran's back showed no deformities.  The impression was myalgia.  The following month, in December 1976 (also during a period of active service), the Veteran reported to sick call after slipping in the mess hall.  The Veteran indicated that he wrenched his neck, but did not fall.  He expressed no complaints about his back at that time.  He was diagnosed as having a cervical spine whiplash injury.  The Veteran returned for additional care several times in December 1976, and in January 1977, the Veteran reported lumbosacral spine pain.  He was also afforded a clinical evaluation and physical examination in January 1977 prior to the completion of this period of active service.  The clinical evaluation was normal, but the Veteran reported subjective complaints of recurrent back pain.

Subsequent clinical evaluations and physical examinations performed in May 1980 and February 1982 were negative for any diagnosis of or treatment for a back disability.  In August 1983, however, the Veteran was diagnosed as having lumbosacral strain with right sciatica and lower extremity weakness after slipping in the shower.  The Veteran was also treated for acute lumbar strain in October 1983.  He later reported having recurrent back pain during a quadrennial examination.  In September 1988, the Veteran was advised that he had a left lateral bulge which was possibly a herniation at the L4-5 level.  He was later placed on physical profile in June 1991 as a result of lower back pain. 
It also appears that the Veteran was involved in a motor vehicle accident in November 1994.  He subsequently reported low back pain at that time.  A Medical Board Report dated July 1996 revealed that the Veteran had lumbar spine discomfort and decreased range of motion.  An L4-5 traction spur indicative of some mild instability was also found.  The impression was "milder" degenerative disc disease (DDD) at L4-5, among other conditions.  The Veteran was recommended for a Physical Evaluation Board (PEB) examination.  The PEB examination was performed in August 1996 and the Veteran reported subjective complaints of recurrent back pain at that time.  A notation on the examination report diagnosed the Veteran as having back pain "? 2nd to cervical pain which is being evaluated."

The Veteran was placed on a physical profile in October 1996 as a result of DDD of the lumbar spine, among other conditions.  That same month, the PEB report found the Veteran to have DDD of "multiple sites."  A notation on the report indicated, however, that the DDD was "not the result of a slip and fall injury."  See October 1996 PEB report.  The Veteran was medically separated from the Army Reserves in January 1997.

Post-service evidence of record reflects that the Veteran was diagnosed as having advanced or marked DDD at L5-S1, moderately severe degenerative changes with sclerosis at L5-S1, and mild scoliosis of the lumbar region with at least moderate spondylosis (incompletely visualized), among other conditions.  See VA treatment records and examination reports dated and January 2005, August 2007, September 2008, and March 2009.

Preliminarily, the Board notes that the Veteran had various periods of active duty, active duty training, and inactive duty training.  In January 1977, for instance, the Veteran alleged a period of service from 1953 to 1955.  It is, however, unclear from the record the extent to which the Veteran's contentions were verified.  In addition, no attempt as been made to determine the nature of the Veteran's service at the time that he injured his back in August and October 1983.  On remand, the RO/AMC should contact the appropriate service department and/or Federal agency to resolve these issues.  All efforts to obtain this information should be fully documented.
VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the Veteran was afforded a VA examination in March 2009 to determine the nature and etiology of his currently diagnosed back disability.  This examination report, however, is inadequate for evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).
  
Although the examiner indicated that the Veteran's low back condition was not caused by or the result of an injury sustained in service 37 years ago, the examiner failed to provide a complete rationale to support this conclusion.  Moreover, the lack of continuity of treatment cannot serve as the basis for the opinion rendered.  The examiner also failed to indicate whether the Veteran's currently diagnosed low back disability pre-existed any periods of service and was aggravated beyond the natural progress of the disability as a result of his in-service injuries.  Accordingly, the Veteran should be afforded a new VA examination to address these issues.

Additional evidence of record suggests that the Veteran received benefits from the Social Security Administration (SSA).  Consequently, the RO/AMC should contact the SSA and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified.  

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from September 10, 2009.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his back injury since discharge from service.
 
Left Shoulder

In April 2008, the Veteran filed a claim of entitlement to service connection for a left shoulder disability, among other conditions.  The RO denied the Veteran's claim by way of a rating decision dated February 2009 on the grounds that this disability neither occurred in nor was caused by service.  The Veteran was notified of this decision and provided his appellate rights.  In April 2009, the Veteran expressed disagreement with the February 2009 rating decision which denied his service connection claim for a left shoulder disability.  The Veteran also requested de novo review of his claim at that time.

The Court has held that where a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In light of the evidence described above, the RO should provide the Veteran an SOC that addresses the issue of entitlement to service connection for a left shoulder disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a statement of the case to the Veteran and his representative addressing the issue of entitlement to service connection for a left shoulder disability.  The Veteran and his representative should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by this Board. 

2.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his back disability since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).
   
3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran that date from September 10, 2009, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).
 
4.  Contact the appropriate service department and/or any other Federal agency for verification of the Veteran's claimed period of service from 1953 to 1955.  An attempt should also be made to identify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) for his period of Army Reserve service.  Particular attention is directed to August 11 to August 23, 1983 as well as October 16, 1983, the dates on which the Veteran sought care for lumbosacral strain with right sciatica and lower extremity weakness and/or acute lumbar strain. 

5.  Contact the Social Security Administration (SSA) and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

6.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed low back disability and its relationship to service, if any.  If the Veteran's medical condition precludes his availability for an examination, a medical opinion should be sought in this case through referral to a VA Medical Center.  Whether the Veteran appears for an examination or only a medical opinion is sought, the claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed back disability, including but not limited to degenerative disc disease, is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's periods of active service, active duty training, and/or inactive duty training, including the September 1972 slip-and-fall accident, the January 1977 complaints of lumbosacral pain, the August 1983 slip-and-fall accident, and/or the October 1983 treatment for acute lumbar strain.  

The examiner is also asked to express an opinion as to whether the Veteran's currently diagnosed back disability pre-existed any of these periods of service and if so, was aggravated (i.e., permanently increased in severity) as a result of the Veteran's periods of active service, active duty training, and/or inactive duty training, including the incidents referenced directly above.  If so, the examiner should also indicate whether the aggravation was due to the natural progress of the back disability.  The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.

7.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted (especially if the Veteran's claimed period of service from 1953 to 1955 is verified), and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


